Citation Nr: 1132368	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-33 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to service connection for gout. 

3.  Entitlement to service connection for a left shoulder disorder. 

4.  Entitlement to service connection for a left foot disorder to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

7.  Entitlement to an initial evaluation beyond 20 percent for diabetes mellitus, type II.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1970 to September 1971.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

During a private examination of the Veteran in February 2004, the Veteran reported that he had been on disability for about a year.  The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Additionally a review of the file indicates that the Veteran reported having headaches at service entrance in October 1969 and tension headaches was diagnosed.  At separation in September 1971, he reported having a history of headaches.  He has not received VCAA notice regarding service connection for aggravation of a pre-existing disorder and the RO has not addressed this method of entitlement.  Thus on remand this issue must be addressed. 

In his July 2011 argument, the Veteran's representative has claimed that the Veteran's left foot disorder is secondary to his service-connected diabetes mellitus.  The RO has not adjudicated the issue on this basis.  Thus, on remand this issue must be addressed.  

In an October 2009 statement the Veteran reported that he has had VA treatment in August and September 2009, the records of which have not been associated with the file.  The most recent VA treatment records in the file are dated in June 2009.  Because VA is on notice that there are VA records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also states that his diabetes is more severely disabling than reflected in the 20 percent evaluation assigned.  A review of the file shows that his rating was based on VA outpatient records and he has not been afforded a VA disability evaluation examination.  The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, a remand is necessary to assess the current severity of his disorder.   

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that addresses the issues of entitlement to service connection for headaches based on aggravation of a pre-existing disorder.  Allow the Veteran an appropriate amount of time to respond.  

2.  Obtain complete records of the Veteran's treatment at the VA medical facility in Lexington, Kentucky from June 2009 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

4.  Following completion of the above, the Veteran should undergo a VA examination to determine the current severity of his service-connected diabetes mellitus, type II.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests and studies should be performed.  Complete rationales must accompany all opinions that are provided.  The examiner should state the treatment regimen in place for management of the disease, including the dosage and frequency of insulin or oral hypoglycemic agents, any dietary restrictions, and whether there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus, type II.  The examiner should also note whether the diabetes produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications. 

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Following completion of the above and any additional development deemed appropriate, the claims should be adjudicated.  If any benefit sought is not granted to the Veteran's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case, to include discussion on secondary service connection for a left foot disorder and a discussion on aggravation of a pre-existing disorder, as appropriate.  The Veteran must be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

